NORTHCUTT, Judge.
James Joseph Winkler challenges the denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). He argues that his sentence as a prison releasee reof-fender is illegal based on Taylor v. State, 818 So.2d 544 (Fla. 2d DCA), review dismissed, 821 So.2d 302 (Fla.2002). Taylor held that chapter 99-188, Laws of Florida, was unconstitutional on single subject grounds. Chapter 99-188 contained an amendment to the Prison Releasee Reof-fender Punishment Act broadening the definition of a prison releasee reoffender to include a defendant who commits a listed offense while he is serving a prison sentence or is on escape status. See ch. 99-188, § 2. Winkler’s claim is insufficient because he has not alleged that he was affected by this amendment and that he could not have been sentenced as a prison releasee reoffender pursuant to the statute as it existed prior to the enactment of chapter 99-188. See Bush v. State, 823 So.2d 833 (Fla. 2d DCA 2002) (holding that the validly enacted statutes' in effect prior to the enactment of chapter 99-188 control sentencing).
Affirmed.
FULMER and WHATLEY, JJ., Concur.